IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             : NO. 463
                                   :
         AMENDMENTS TO RULE 701 OF : JUDICIAL ADMINISTRATION
         THE PENNSYLVANIA RULES OF :
         JUDICIAL ADMINISTRATION   : DOCKET
                                   :
                                   :
                                   :
                                   :
                                   :


                                                  ORDER


PER CURIAM:

       AND NOW, this 17th day of March, 2016, pursuant to this Court’s authority under
Article V, Section 10 of the Pennsylvania Constitution, Pennsylvania Rule of Judicial
Administration No. 701 is amended to read as follows.

       In the exercise of its discretion, the Court has determined that immediate
promulgation of these amendments to Rule 701 is warranted in the interests of justice
and efficient administration. See Pa.R.J.A. No. 103(a)(3).

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b) and shall
be effective immediately.

Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.